Citation Nr: 1218202	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction of the case belongs to the RO in Houston, Texas.  This case was previously before the Board in November 2011 and was remanded for the purpose of affording the Veteran a VA audiological examination.

In August 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011 the Veteran underwent a VA audiological examination for the purpose of addressing the medical matters presented by this appeal.  The November 2011 VA examiner indicated that the Veteran's left ear and right ear hearing loss existed prior to the Veteran's service.  The November 2011 VA examiner noted that the Veteran's July 1980 Army National Guard enlistment examination had essentially revealed hearing loss at 2,000 Hertz in the right ear and 3,000 Hertz in the left ear.  The Veteran's July 1980 Army National Guard service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
20
20
LEFT
15
25
25
30
25

The Veteran's October 1987 Army enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
20
20
25
20

The Veteran's May 1998 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
30
LEFT
20
20
15
25
30

The Veteran indicated that he had ear, nose, or throat trouble on the corresponding May 1998 report of medical history.  The Veteran provided no further elaboration as to what ear, nose, or throat trouble he had had.

In addition to noting that the Veteran had pre-existing left and right ear hearing loss prior to his active service, the November 2011 VA examiner also indicated that the Veteran's pre-existing hearing loss was aggravated beyond normal progression during his military service.  The November 2011 VA examiner, however, provided no rationale or basis for the opinion indicating that the Veteran's pre-existing hearing loss was aggravated beyond normal progression during his military service.  In fact, such a finding appears to contradict an earlier portion of the November 2011 VA examination in which the examiner stated that there were "no significant threshold shifts" between the Veteran's hearing loss disability prior to active service and at his service separation examination.

In short, the Board finds that the November 2011 VA opinion is not adequate.  In order to clarify the record, the Board finds that the November 2011 VA examiner should explain, with rationale, whether the Veteran's pre-existing hearing loss was aggravated beyond normal progression during his military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for hearing loss disability from February 2007 and associate them with the claims file (or Virtual VA file).

2.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the November 2011 VA audiological examination and request that the examiner provide an addendum containing an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's preexisting hearing loss disability was aggravated beyond normal progression during his military service.  If it is necessary to reexamine the Veteran in order to provide this information, that should be accomplished.

Rationale should be provided for the opinion offered.  If the November 2011 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


